Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach with applicant’s method of applying a specific skin cleanser from a bottle implement, comprising sodium trideceth sulfate; perfume, dipropylene glycol; water within a structured lamellar phase; dispensing onto the skin, and spontaneously forming a microemulsion within the parameters as claimed. The prior art at best teaches a plethora of ingredients within a broad range of proportions with0ut a clear teaching of forming a microemulsion or any suggestion of forming a microemulsion upon diluting within the ratios as claimed. The picking and choosing ingredients, proportions and hindsight reasoning, does not suggest a prima facie case of obviousness. Accordingly, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
ANGELA BROWN-PETTIGREW can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761